Citation Nr: 0327095	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  00-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
August 1953 to May 1955, and from August 1955 to August 1958.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim of 
entitlement to service connection for a shoulder condition.  

The Board notes that the veteran presented for a Travel Board 
hearing before the undersigned Veterans' Law Judge in April 
2001; a transcript is of record.

In a decision dated in June 2001, the Board determined that 
the veteran was not entitled to service connection for a left 
shoulder disorder.  The veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court), 
which vacated the Board's June 2001 decision and remanded the 
matter for compliance with VA's duty to assist pursuant to 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096.  More 
specifically, the Court noted that the Board had failed to 
obtain a medical opinion as to the etiology of the veteran's 
claimed left shoulder condition.  

Accordingly, in November 2002 the Board sought to further 
develop the issue of entitlement to service connection for a 
left shoulder disorder.  


REMAND

The veteran is seeking service connection for a left shoulder 
disorder, which he contends is the result of a fall in 
service.  According to the veteran's testimony, he was placed 
on a light duty profile and treated with pain medication and 
a brace.  He indicated that he declined surgical intervention 
prior to discharge, because he wanted to go home.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

VA treatment records dated from March to June 1998 indicate 
that the veteran reported that his left shoulder injury was 
incurred in service.  Private treatment records dated from 
November 1999 to March 2002 indicate that the veteran 
underwent an acromioplasty, excision of coracoacromial 
ligament, and repair of rotator cuff tear in February 2000.  

The Board notes that, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
which substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Therefore, and 
in accordance with the Court's remand, the Board issued an 
internal development memorandum, which provided as follows:

Arrange for the veteran to be afforded a VA 
orthopedic examination to determine whether he 
has a current left shoulder disorder.  The 
examiner should be provided the veteran's 
claims folder for review and he/she should 
indicate in his/her examination report that 
said review was accomplished in conjunction 
with the examination.  Following review of the 
claims file and examination of the veteran, 
the examiner should opine as to whether the 
veteran's current left shoulder condition, if 
any, is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) related 
to an incident or event of active military 
service.  
More specifically, the examiner should assume, 
for the purpose of his/her analysis that the 
veteran slipped on a patch of ice in the 
winter of 1957-1958 while running at full 
speed, fell into a tank barrier, and injured 
his left shoulder.  The examiner should 
indicate whether the veteran's current left 
shoulder condition, if any, is at least as 
likely as not etiologically related to said 
fall.  Finally, the examiner should issue an 
examination report, which clearly states 
his/her opinion as to the etiology of the 
veteran's left shoulder disability, if any, 
with a statement of the rationale for the 
opinion, and citing specific medical evidence 
from the record.  

Accordingly, the veteran presented for VA examination in 
March 2003, at which time the examiner diagnosed rotator cuff 
syndrome, left shoulder.  However, the examiner did not 
indicate whether he had reviewed the veteran's claims folder 
prior to the examination and issuance of the examination 
report.  Furthermore, the examiner indicated that the veteran 
"had no problem at the time [of injury]".  Yet, the veteran 
testified that he did receive treatment in service for an 
injury to his left shoulder, including pain medication and a 
brace.  


In addition, in expressing his opinion as to the etiology of 
the veteran's current left shoulder disability, the VA 
examiner stated, "[t]here is a possibility that this is 
related to the injury that he sustained in Germany in 1957."  
(Emphasis added.)  In its internal development memorandum the 
Board asked that the examiner express his opinion in terms of 
whether it was "at least as likely as not" related to the 
fall which the veteran suffered in service.  

The Board notes that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
use of the word "possibility" makes the opinion of the VA 
examiner speculative in nature.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).

Previously, the Board would have issued a subsequent internal 
memorandum to obtain an addendum to the March 2003 VA 
examination report.  However, on May 1, 2003, the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the new duty-to-assist regulations codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  See 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003).  

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.  See 
also PVA, supra.

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  

2.  The veteran's claims file, including 
a copy of this remand and the Board's 
November 2002 internal memorandum, should 
be returned to Dr. John Holt at the VA 
Medical Center in Birmingham, Alabama.  
Dr. Holt should review the veteran's 
claims file.  Then, he should express his 
opinion, to a reasonable degree of 
medical certainty, as to whether it is at 
least as likely as not (i.e., at least a 
50/50 probability) that the veteran's 
current left shoulder disability is 
etiologically related to a fall he 
sustained in December 1957.  If Dr. Holt 
is unavailable, then the veteran's claims 
file should be forwarded to another VA 
examiner for review.  Said examiner 
should attempt to reconcile any opinion 
which he or she expresses with that 
expressed by Dr. Holt in March 2003.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



